

115 HR 5915 IH: Foster Youth Success in College Act
U.S. House of Representatives
2018-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5915IN THE HOUSE OF REPRESENTATIVESMay 22, 2018Mr. Mitchell introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the TRIO programs to require priority to be given to homeless children and youth, and
			 students in foster care.
	
 1.Short titleThis Act may be cited as the Foster Youth Success in College Act. 2.Priority for homeless child and youth and students in foster care (a)Talent searchSection 402B(d)(1) of the Higher Education Act of 1965 (20 U.S.C. 1070a–12(d)(1)) is amended by inserting before the semicolon at the end the following: , and that priority will be given to homeless children and youth (as such term is defined in section 725 of the McKinney Vento Homeless Assistance Act (42 U.S.C. 11434a)) and students in foster care or who are aging out of the foster care system.
 (b)Upward boundSection 402C(e)(1) of the Higher Education Act of 1965 is amended by inserting before the semicolon at the end the following: , and that priority will be given to homeless children and youth (as such term is defined in section 725 of the McKinney Vento Homeless Assistance Act (42 U.S.C. 11434a)) and students in foster care or who are aging out of the foster care system.
			